 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   SELINA RANGEL, an individual, on behalf     Case No.: 2:18-cv-02867-KJM-DB
     of herself and others similarly situated,
12                                               CLASS ACTION
                          Plaintiff,             Assigned for All Purposes To:
13                                               Hon. Kimberly J. Mueller
                    vs.                          Courtroom 3, 15th Floor, Sacramento
14
     W.W. GRAINGER, INC., an Illinois            ORDER GRANTING JOINT
15   Corporation; and DOES 1 through 10,         STIPULATION REQUESTING ENTRY OF
     inclusive,                                  ORDER GRANTING PLAINTIFF LEAVE
16                                               TO FILE FIRST AMENDED COMPLAINT
                          Defendants.            AND STAYING THE ACTION PENDING
17                                               MEDIATION
18                                               Complaint Filed: September 24, 2018
                                                 Removed: October 26, 2018
19                                               Trial Date: None set.
20

21

22

23

24

25

26

27

28

                                            -1-
       ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT AND STAYING THE ACTION
 1                                                  ORDER

 2          The Court has considered the Joint Stipulation requesting Entry of an Order Granting

 3   Plaintiff Leave to File a First Amended Complaint (“Joint Stipulation”) and staying further

 4   proceedings in this action pending the parties’ completion of mediation on July 29, 2019 filed by

 5   Plaintiff SELINA RANGEL (“Plaintiff”), on behalf of herself and all other similarly situated

 6   employees of Defendant W.W. GRAINGER, INC. (“Defendant”) (collectively, “the parties”) and

 7   Defendant, and the proposed First Amended Class Action Complaint in the form attached at

 8   Exhibit A to the Joint Stipulation.

 9          With good cause appearing, and pursuant to the Joint Stipulation, the Court approves the

10   Joint Stipulation and it is hereby ordered that:

11          1.      Plaintiff is granted leave to file her First Amended Complaint, as provided at

12   Exhibit A to the parties’ Joint Stipulation;

13          2.      The action is stayed, including any conferences, the filing of further pleadings, and

14   proceeding with formal discovery, pending the parties’ completion of mediation;

15          3.      The Initial Status Conference scheduled for March 14, 2019 in this action is

16   continued to August 29, 2019 at 2:30 p.m. in Courtroom Three;

17          4.      The parties will file their Joint Status Report under Rule 26(f) on or before

18   August 22, 2019; and

19          5.      Defendant will file its responsive pleading to the First Amended Complaint, if

20   necessary, within 21 days following the continued Initial Status Conference.

21          IT IS SO ORDERED.

22   DATED: February 26, 2019.

23
                                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                               -2-
          ORDER GRANTING LEAVE TO FILE FIRST AMENDED COMPLAINT AND STAYING THE ACTION
